DADDAS, Circuit Judge.
This is a petition invoking the exercise of the authority conferred upon this court by section 24, cl. “b,” Bankr. Act July 1, 1898, c. 541, 30 Stat. 553 [U. S. Comp. St. 1901, p. 3432], to revise in matter of law the proceedings of the several courts of bankruptcy within its jurisdiction; and the question presented by it is whether an order which was made by the District Court for the Eastern District of Pennsylvania, sustaining the bankrupt’s claim for the exemption of $300 in cash out of the proceeds of a receiver’s sale, was erroneous. That a bankrupt’s right to exemption must be deduced from the state law is unquestionable; but it is no less true that, where the right exists, it is to be asserted in the manner which the bankruptcy act itself prescribes. The only pertinent provision of that act is that the bankrupt, if an involuntary one, as in this case, shall file, within 10 days after the adjudication, a schedule of his property, showing, among other things, “a claim for such exemptions as he may be entitled to.” Section 7 (8), 30 Stat. 548 [U. S. Comp. St. 1901, p. 3425]. This the present bankrupt did, and she could not have been required to do more. The fact that a receiver was appointed by the court, who, by its authorization, sold all the assets of the bankrupt’s *236estate before her claim was made or the time allowed for making it had expired, rendered it impossible to appropriate specific property to its liquidation; but her right to its allowance was not thereby extinguished. The order complained of was not violative of the terms of the statute, and could not have been refused without disregarding its spirit. It is therefore affirmed.